Sweeney, J.,
dissenting. While I acknowledge that the majority opinion has accurately related the errors urged by appellant, I must disagree with its further conclusion that such errors are harmless beyond a reasonable doubt.
The majority opinion correctly observes that the prior statement of Dwight Brown was inadmissible hear*360say. This conclusion is inescapable since both the content of the statement and the purpose for which it was offered fall outside the realm of competent evidence. Nevertheless, the majority opinion had deemed error in its admission to be harmless.
Similarly, the lead opinion is cor-, rect in noting that the cross-examination of appellant by the prosecution concerning prior crimes was both irrelevant and impermissible pursuant to Evid. R. 404(B). I would further conclude that it was unduly prejudicial.
I am also in total agreement with the majority opinion that the trial court erred in allowing the admission into evidence of the statement of Merle Berry. These remarks clearly were not admissible as a prior inconsistent statement pursuant to Evid. R. 801(D)(1)(a). Merle Berry was not subject to cross-examination by appellant, did not risk sanctions for perjury, and was not under oath at the time the statement was - made. The remarks were not admissible as a prior consistent statement for purposes of Evid. R. 801(D)(1)(b), because Berry’s statement regarding when she learned of the murder is clearly not consistent with her testimony at trial. The statement was nevertheless admitted over the objection of defense counsel.
I must also commend the majority opinion for its thorough analysis of the evidentiary problems created by the prosecution’s successful attempt to place before the jury irrelevant instances of appellant’s prior conduct. As observed by the majority opinion, Evid. R. 608(B) is unambiguous in excluding extrinsic evidence of specific instances of conduct to attack the credibility of a witness. Nevertheless, the trial court allowed a witness to testify regarding activity of the defendant wholly unrelated to the crimes for which he was tried. Thus, my disagreement with the majority is not with its analysis but with its further conclusion that the error was harmless beyond a reasonable doubt. It is difficult to imagine that the jury’s knowledge of appellant’s alleged employment of a juvenile in drug transactions was not prejudicial in nature.
Assuming arguendo that each of the many instances of trial error would have been harmless standing alone, the conclusion is inescapable that together they substantially and improperly influenced the jury against appellant. It is therefore imperative that each instance of error not be considered in a vacuum. The cumulative effect of such errors clearly undermines what the majority opinion understandably professes to be the goal of our system of jurisprudence — a fair trial. I would therefore vacate the imposition of the sentence of death in the case sub judice and remand the cause for resentencing pursuant to R.C. 2929.06.
Wright and H. Brown, JJ., concur in the foregoing dissenting opinion.